Name: Commission Regulation (EEC) No 170/84 of 24 January 1984 amending Regulation (EEC) No 3657/83 derogating for the first quarter of 1984 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under special arrangements in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 20/ 10 Official Journal of the European Communities 25 . 1 . 84 COMMISSION REGULATION (EEC) No 170/84 of 24 January 1984 amending Regulation (EEC) No 3657/83 derogating for the first quarter of 1984 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under special arrangements in the beef and veal sector Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 15 (2) thereof, Whereas certain special import arrangements for products in the beef and veal sector, referred to in Articles 9 to 1 1 of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system for import and export licences in the beef and veal sector (2), as last amended by Regulation (EEC) No 3578/82 (3), have not yet been decided for 1984 ; Whereas it has therefore proved necessary to derogate, via Regulation (EEC) No 3657/83 (4), from the dates specified in Regulation (EEC) No 2377/80 for lodging applications for import licences, certain communica ­ tions and the issue of the said licences ; whereas those dates should again be deferred ; Article 1 Article 1 of Regulation (EEC) No 3657/83 is hereby amended as follows : 1 . In point (a), ' 10 February 1984' is replaced by '9 March 1984' ; 2 . In point (b), ' 17 February 1984' is replaced by ' 16 March 1984' ; 3 . In point (c), '29 February 1984' is replaced by '30 March 1984'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 241 , 13 . 9 . 1980, p. 5. (3) OJ No L 373, 31 . 12 . 1982, p . 59 . 4) OJ No L 361 , 24 . 12 . 1983 , p . 35 .